      Case 1:19-cr-00536-PKC Document 159 Filed 07/23/21 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - -        X
                                        :
  UNITED STATES OF AMERICA              :
                                        :
              - v. -                    :       UNSEALING ORDER
                                        :
  PEDRO GUZMAN MARTINEZ, et al.         :       S9 19 Cr. 536 (PKC)
                                        :
                Defendants.             :
                                        :
  - - - - - - - - - - - - - - - -       X


     Upon the application of the United States of America, by and

through Assistant United States Attorney Peter J. Davis, it is

hereby ORDERED that Superseding Indictment S9 19 Cr. 536 (PKC),

which was filed under seal on or about July 8, 2021, is unsealed.


SO ORDERED.

Dated: New York, New York
       July 22, 2021


                                    _______________________________
                                    HONORABLE P. KEVIN CASTEL
                                    UNITED STATES DISTRICT JUDGE
